Citation Nr: 1529959	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 09-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left ankle disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right ankle disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

3. Entitlement to service connection for a left knee disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

4. Entitlement to service connection for a right knee disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

5. Entitlement to service connection for a left elbow disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

6. Entitlement to service connection for a right elbow disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

7. Entitlement to service connection for a left hand disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.

8. Entitlement to service connection for a right hand disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the issues on appeal for additional development in April 2012, March 2014, and January 2015. The requested hearing having been scheduled and the ordered examinations and opinions having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of its March 2014 remand, the Board reopened and granted service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition. As this constitutes a full grant of the benefits sought on appeal, this issue is no longer before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

As part of his May 2005 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In December 2013 correspondence the Veteran was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Veteran submitted additional evidence in support of his claim after the issuance of the last supplemental statement of the case, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In March 2014, the Board referred a claim of clear and unmistakable error (CUE) with a November 1958 RO decision reducing the evaluation for a nervous condition (now PTSD), entitlement to service connection for digestive conditions other than a stomach disability, and entitlement to a total disability rating based on individual unemployability (TDIU). Review of the claims file fails to show that any action has been taken on these issues to date, and so the matters are again referred for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A left ankle disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

2. A right ankle disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

3. A left knee disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

4. A right knee disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

5. A left elbow disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

6. A right elbow disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

7. A left hand disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

8. A right hand disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3. The criteria for service connection for left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for service connection for right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5. The criteria for service connection for left elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6. The criteria for service connection for right elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

7. The criteria for service connection for left hand disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

8. The criteria for service connection for right hand disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2013. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the December 2014 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in October 2014, during which the examiner considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. The examiner then provided a March 2015 addendum opinion, accompanied by a supporting rationale, based on the October 2014 examination and a review of the claims file. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for bilateral ankle, knee, elbow and hand disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained an adequate medical examination and opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral ankle, knee, elbow, and hand conditions. For the reasons stated below, the Board finds that service connection for the claimed disabilities is not warranted on a direct, secondary, or presumptive basis. As the applicable law and analysis is the same for all of the claimed disabilities, the Board will address the claims together in the interest of brevity.

Beginning with direct service connection, the medical evidence reflects generalized diagnoses or indications of arthritis affecting multiple joints, and the October 2014 VA examiner indicated that osteoarthritis affected several joints. Based on this evidence, the Board finds that the first element of service connection (a current disability) has been met for each claimed disability. 

Concerning the second element, the preponderance of the evidence is against a finding of an in service event, injury or disease. The Veteran contends that his bilateral ankle, knee, elbow and hand disabilities had their onset in service. While the Veteran is competent to testify as to the presence of lay observable symptoms in service, such as pain and swelling, he is not competent to diagnose himself as having had arthritis of any type while in service, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, in support of his lay contentions the Veteran has repeatedly pointed to an April 2952 in-service hospitalization report. This treatment record reflects that the Veteran was hospitalized with an admission diagnosis of "med[ical] obs[ervation] for migratory polyarthritis." See NEIL M. DAVIS, MEDICAL ABBREVIATIONS: 32,000 CONVENIENCES AT THE EXPENSE OF COMMUNICATION AND SAFETY 205, 236 (15th ed. 2011) (noting the abbreviations "med." and "obs." are short for "medical" and "observation," respectively). The record further indicates that the potential disability was characterized by pain affecting the left ankle, bilateral knees, fingers and shoulder.

However, the record continues on to indicate that while there was an initial impression of questionable arthritis, no disease was found on examination. X-rays of the hands were noted to be negative, and the Veteran was returned to active duty with no diagnosis. Further, the VA examiner noted in the October 2014 examination report that an admission for observation does not constitute a firm diagnosis of polyarthritis, which the examiner reiterated in the March 2015 addendum opinion. There are no other notations in the service treatment records of any diagnosis of arthritis, or x-ray confirmation thereof, affecting his bilateral ankles, knees, elbows or hands, and the May 1953 separation examiner noted no issues with or complaints concerning any of the Veteran's joints. Indeed, service treatment records are silent for any further complaints of pain affecting any of the claimed joints during service, despite numerous other instances of treatment for various illnesses and injuries.

Based on the evidence and opinions of record, the Board finds that the Veteran's lay statements indicating that he was diagnosed with polyarthritis in service are outweighed by the medical evidence of record, none of which reflects a formal diagnosis of arthritis affecting any of the claimed joints in service. Further, the VA examiner specifically noted that the April 1952 admission for observation did not constitute a formal diagnosis. Indeed the record itself indicates that no evidence of disease was found and that the Veteran was released to active duty. No other complaints of joint pain relating to the claimed joints are of record, and the separation examination was silent for any complaints or history of pain or injuries affecting any of the claimed joints. Thus, the preponderance of the evidence is against a finding of an in-service event, injury or disease, and therefore the second element of service connection has not been met.

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral ankle, knee, elbow and hand disabilities and his active duty service. As noted above, while the Veteran is competent to testify to the presence of persistent lay-observable symptoms, such as pain, since service, he is not competent to opine as to the presence of a causal connection between the claimed bilateral ankle, knee, elbow and hand disabilities and his active duty service, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, as noted above the Veteran's May 1953 separation examination reflects that the Veteran's joints were normal at separation, and contains no notations of any complaints of joint pain or other symptoms or injuries. An August 1953 VA examination reflects that the Veteran had no significant general medical pathology on examination, other than the fact that the Veteran's anxiety disorder appeared to at least partially be manifested by some somatization, specifically pain in the hands. No arthritis was diagnosed.

VA treatment records reflect that the Veteran has been followed for general arthritis since approximately 2009. A March 2001 private treatment record reflects complaints of pain, mostly present in the Veteran's hands bilaterally. Prior to this March 2001 record, there is no evidence of any treatment for or diagnosis of arthritis affecting the Veteran's ankles, knees, elbows or hands. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the claimed joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxson, 230 F.3d at 1333. The record is completely silent for any diagnosis of a systemic arthritic or inflammatory condition, such as rheumatoid arthritis.

The October 2014 VA examiner indicated that it was less likely than not that the Veteran's current osteoarthritis was causally related to his active duty service. The examiner noted that the Veteran was hospitalized in April 1952 but was discharged with no diagnosis, and that x-rays taken at the time were negative for any evidence of arthritis. The examiner noted that there was no other evidence of arthritis either in service or in the years immediately following his separation. The examiner further indicated that the current generalized osteoarthritis was fully consistent with the normal aging process. As the examiner's opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

In August 2006, the Veteran provided a statement from a private physician in support of his claim. The physician indicated that based on the April 1952 hospitalization report it was reasonable to think that the processes noted then are continuing and giving the Veteran continued trouble today. There is no evidence that the private physician is not competent or credible.

However, in weighing the competing medical opinions and assigning probative weight, it is of particularly significance that the private physician's opinion was based solely on the April 1952 treatment record, as opposed to a review of the entire claims file. While a failure to review the claims file, in and of itself, is not grounds to favor one opinion over another, it can be a factor in assigning probative weight when such failure indicates the examiner was not fully apprised of the relevant facts necessary to render an informed opinion. See id. Unlike the VA examiner who did review the claims file, the private physician was likely not aware of, and therefore did not address, the May 1953 separation examination reflecting no joint problems, the August 1953 VA examination that was negative for any indications of arthritis (systemic or otherwise), the almost 50 year period without treatment for or a diagnosis of arthritis following service, or, potentially, the April 1952 x-ray reports that specifically found no evidence of arthritis. 

As the private physician was either not aware of, or simply failed to address, these important facts in rendering the opinion, the Board finds that the VA examiner's opinion, which took into account all of the evidence of record, is entitled to more probative weight with respect to the issue of nexus, and thus outweighs the private physician's opinion. Based on the October 2014 VA examination and opinion, and in conjunction with the rest of the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's claimed bilateral ankle, knee, elbow and hand disabilities and his active duty service. As neither the second nor the third element of service connection is met, the Board finds that service connection for bilateral ankle, knee, elbow and hand disabilities is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, arthritis is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding of either in-service manifestations sufficient to identify the disease entity or manifestation to a compensable level within the first post-service year. As noted above, the Veteran was only admitted for medical observation for polyarthritis in April 1952, which the October 2014 VA examiner noted does not amount to an actual diagnosis of arthritis. The May 1953 separation examination is silent for any complaints or diagnoses of either systemic arthritis, arthritis affecting any of the claimed joints specifically, or any inflammatory conditions. No complaints of joint pain of any sort were noted. X-rays taken in service in April 1952 were negative for any arthritis, confirmation by which is required for arthritis to be considered compensable under the rating schedule. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

An August 1953 post-service examination found no significant general medical pathology. The first notations of pain in any of the claimed joints are from March 2001 private treatment records, which is almost 50 years after the Veteran's separation from service. There are no x-ray confirmations of arthritis of any of the Veteran's claimed joints, or of systemic arthritis, within the first post-service year. See id. Therefore, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed disabilities manifested to a sufficient degree to identify the disease in service or to a compensable degree within the first post service year. Thus, service connection for bilateral ankle, knee, elbow and hand disabilities based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. 

Finally, the Veteran has alleged that his bilateral ankle, knee, elbow and hand disabilities are caused or aggravated by his PTSD. As noted above, the medical evidence reflects generalized diagnoses of osteoarthritis of multiple joints, and the Veteran is service-connected for PTSD. Therefore, the threshold requirements for service connection on a secondary basis have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's bilateral ankle, knee, elbow or hand disabilities have been caused or aggravated by his PTSD. The Veteran has asserted that his claimed disabilities are worsened by his PTSD. However, the Veteran is not competent to opine as to the presence of a causal connection between his claimed arthritic disabilities and his PTSD, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377.

The Veteran, in support of his lay contentions, has also submitted articles concerning rheumatoid arthritis and PTSD. However, these articles fail to provide sufficient support to warrant the granting of secondary service connection for his claimed disabilities. Initially, the articles deal exclusively with a connection between the presence of PTSD symptoms and rheumatoid arthritis, with which the Veteran has at no point been diagnosed. The October 2014 VA examiner confirmed that there was no evidence reflecting a diagnosis of rheumatoid arthritis, or any other systemic arthritic or inflammatory condition. As the Veteran does not have a diagnosis of rheumatoid arthritis, the articles linking PTSD symptoms and rheumatoid arthritis are irrelevant, and therefore not probative of a link between the Veteran's bilateral ankle, knee, elbow and hand disabilities and his PTSD.

Further, the articles only indicate that there is a connection between the presence of rheumatoid arthritis and PTSD symptoms, not that there is a connection between the presence of PTSD symptoms and the development of rheumatoid arthritis. The fact that the articles indicate that rheumatoid arthritis potentially results in the development of PTSD symptoms does not mean that the inverse is true, i.e. that PTSD symptoms can result in the development of rheumatoid arthritis. Finally, the October 2014 VA examiner, in the March 2015 addendum, indicated that there was no link whatsoever between the presence of PTSD and the development of arthritis, thus indicating that there is no possible relationship between the two disabilities, where one a causation or aggravation basis. Therefore, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral ankle, knee, elbow or hand disabilities were either caused or aggravated by his PTSD. As such, secondary service connection for the claimed disabilities is not warranted in this case.

Although the Veteran has established current disabilities, the preponderance of the evidence weighs against a finding of and an in-service injury, event or disease, or that the Veteran's bilateral ankle, knee, elbow and hand disabilities are causally related to his service, manifested within an applicable presumptive period, or are secondary to another service-connected disability. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a left ankle disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a right ankle disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a left knee disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a right knee disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a left elbow disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a right elbow disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a left hand disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a right hand disability, claimed as osteoarthritis and rheumatoid arthritis, to include as secondary to PTSD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


